NO. 07-03-0113-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                   JULY 11, 2003
                          ______________________________

                                  DAVID LLOYD CECIL,

                                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                     NO. 45514-E; HON. ABE LOPEZ, PRESIDING
                        _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

       Appellant David Lloyd Cecil appeals his conviction of aggravated sexual assault.

His court-appointed counsel has moved to withdraw after filing a brief pursuant to Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and representing she

has searched the record and found no arguable grounds for reversal. The motion and brief

indicate that appellant was informed of his rights to review the appellate record and file his

own brief. So too did we inform appellant that any pro se response or brief he cared to file

had to be filed by June 30, 2003. To date, appellant has filed no pro se response or brief.
      In compliance with the principles enunciated in Anders, appellate counsel discussed

one potential area for appeal which concerned the denial of appellant’s motion to suppress

his statement because it was involuntary. The statement was taken at a mental health

facility (the Pavilion) after appellant had told his wife and his daughter that he had been

having inappropriate sexual contact with his granddaughter and had also acted in a

manner which caused his wife to fear he was suicidal. However, counsel explained that

there is nothing in the record to indicate that he was threatened or promised anything by

law enforcement officers in return for his confession or that his statement was anything

other than voluntary. There was also a determination that he was competent to stand trial.

       So too have we conducted an independent review of the record to determine

whether there existed reversible error and found none. See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991) (requiring us to conduct an independent review). A

hearing was held outside the presence of the jury to determine that the child victim could

testify via closed circuit television, and there was evidence that the procedure was

necessary to protect the welfare of the child, the child would be traumatized by facing her

grandfather in the courtroom as opposed to the courtroom generally, and the emotional

distress suffered by the child would be more than mere nervousness. See Dufrene v.

State, 853 S.W.2d 86, 90 (Tex. App.--Houston [14th Dist.] 1993, pet. ref’d). There were

also no objections to the jury charge, and we have found no egregious harm. Further, the

punishment assessed was within that prescribed by law, and the law permits the

cumulation of appellant’s sentence in this cause with that for another offense arising out

of the same criminal episode. TEX . PEN . CODE ANN . §3.03(b)(2)(A) (Vernon 2003).



                                            2
       Accordingly, counsel’s motion to withdraw is granted, and the judgment of the trial

court is affirmed.



                                                Brian Quinn
                                                  Justice



Do not publish.




                                            3